October 27, 2015

                                      03-15-0400-CV


BRIAN DIERSCHKE AND                          &                               IN THE THIRD
MARVIN DIERSCHKE                             &
                                             &
                                             &                                   COURT
V.                                           &
                                             &
CHERYL LYNN DIERSCHKE,                        &
DANA JOY DIERSCHKE NEZWEK,                   &                                OF APPEALS
AND GRANT STEVEN DIERSCHKE                   &


              MOTION FOR EXTENSION OF TIME FOR FILING BRIEF



TO THE HONORABLE COURT


     Now comes Brian Dierschke and Marvin Dierschke, pro se appellants for Brian

Dierschke and Marvin Dierschke seeking to extend the time for filing a brief under Tex.

R. App. P 9.5 and 10.1(5). I have included the Certificate of Service, Certificate of

Compliance, and Certificate of Conference and a ten dollar filing fee. I wish to have an

extension deadline of Nov. 3rd. The briefwas due on Aug 18lh. I sent it off on Aug 19th

and the clerk received it on Aug 21s' but didn't file it because it was passed the time. I

didn't receive the court record until July27th, 2015. I apologize for the inconvenience. I

pray that the court will grant us an extension. Respectfully submitted.




                                                                     Brian Dierschke
                                            Received"                8494 Hawk Ave
                                                                     San Angelo, Tx 76904
                                            OCT 2 7 20J5
                                                                     325-651-9296
Oct 23,2015
                                                                     ProSe




                                                                     Marvin Dierschke
8494 Hawk Ave
San Angelo, Tx 76904
325-651-9296


ProSe
                        CERTIFICATE OF SERVICE



   I certify that on October 23,2015, a true copy of this document was forwarded by U.

S. Mail, return receipt requested, addressed as follows:


JAMES DAVID WALKER
P. O. Box 41
Milano, Texas 76556
SBOT 20706000
Phone:(512)636-9520
Fax:(512)455-7922
ATTORNEYS FOR APPELLEES
CHERYL LYNN DIERSCHKE,
DANA JOY DIERSCHKE
NEZWEK, AND GRANT STEVEN
DIERSCHKE



                                                               BRIAN DIERSCHKE
                                                               8494 Hawk Ave
                                                               San Angelo, Tx 76904
                                                                325-651-9296
                                                                ProSe




                                                               MARVIN DIERSCHKE
                                                               8494 Hawk Ave
                                                               San Angelo, Tx, 76904
                                                               325-651-9296
                                                               ProSe
                          CERTIFICATE OF CONFERENCE



   As required by Texas Rule of Appellate Procedure 10.1(a) (5). I certify that I have

conferred with all other parties-which are listed below- about the merits of this motion

with the following results:

                  James David Walker opposes motion.



                                                                BRIAN DIERSCHKE
                                                                8494 Hawk Ave
                                                                San Angelo, Tx 76904
                                                                325-651-9296
                                                                ProSe




                                                                  MARVIN DIERSCHKE
                                                                  8494 Hawk Ave
                                                                  San Angelo, Tx 76904
                                                                  325-651-9296
                                                                  ProSe




                                                                   0c + Zl ZQ/S
                                                                  Date         7
                           CERTIFICATE OF COMPLIANCE



   As required by Texas Rule of Appellate Procedure 52.10(a), I certify that I have

notified or made a diligent effort to notify all parties by expiated means that this motion

for temporary relief has been or will be filed.



                                                               Brian Dierschke
                                                               8494 Hawk Ave
                                                               San Angelo, Tx 76904
                                                               325-651-9296
                                                               ProSe




                                                                7/ \bL*^>SfijULJ*Jz/L^
                                                                Marvin Dierschke
                                                                8494 Hawk Ave
                                                                San Angelo, Tx 76904
                                                                325-651-9296
                                                                 ProSe




                                                                   Oct Z-? z*/f
                                                                       Date
         PRESS FIRMLYTO SEAL
                                                                  PRESS FIRML Y TO SEAL                                     '   ^^ '     • PCTNIV
                                                                                                                            02 if       $ 005.
                                                                                                                         0001916266 OCT 23
                                                                                                                         MAILED FROM ZIP CODE 7
          PRIORITY*                                                  I FRC|
                                                                                                             for Domestic
            * MAIL •                                                                           PRIORITY*
    '©                                                                                                       oftdftirerrMtloru/Use
     %                                                                                         MAIL
     a
           (!!?| DATE OF DELIVERY SPECIFIED*                                   UNITED STATESPQST&LSERVICE
           42,   ,.„          JSSt UNfTEDSTATB_
•                                                                             From          $#/Al*/ «*J Mcu/''a &>&stXAr
           «?.   USPSTR BifosmLSEmncE*
           $     INSURAI           USPS TRACKING #
    a*                                                       RS
    3
          £3l PICKUP/                                        ?!
                 * Domestic
                                                                                          TO          Co'u8t of APPEALS
                                                                                                      1U,;} Pfsl-ri'oJ- <>£• lew
                               9114 9999 4431 4921 S63S 59                                            P.O. &ok IZSV1
                                                                                                      Lib*, Te**-S 7?7//-2fy7
                                                                               Label226. Jamixy SOW
          WHEN USEO INTERNATIONALLY,
            A CUSTOMS DECLARATION
            LABEL MAY BE REQUIRED.
                                                                     L
                                           EP14F July 2013         VISITUSATUSPS.COM8                                                  UNITEDS
           PS00001000014                   OD: 12.5x9.5            ORDER FREE SUPPLIES ONI INF                                       oncTVi/ c